Citation Nr: 1126528	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  05-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous condition, including as secondary to the service-connected the residuals of the right inguinal hernia.

2.  Entitlement to an increased rating for a right inguinal hernia, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active service from March 1974 until December 1982 and from March 1995 until August 2002 and service with the National Guard of Puerto Rico from June 1983 until August 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues on appeal were previously before the Board in April 2008 when they were remanded for additional evidentiary development.  

The issue of entitlement to service connection for a nervous condition, including as secondary to the service-connected the residuals of the right inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDING OF FACT

During the entire appeal period, the service-connected right inguinal hernia was manifested by a tender and painful scar; no recurrent hernia was present.  


CONCLUSION OF LAW

The criteria for an increased rating for a right inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1),  4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7338 (2010); 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in March 2004, May 2008, June 2008 and February 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected inguinal hernia.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the March 2004, May 2008, June 2008 and February 2009 VCAA letters have and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the June 2008 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded an appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the Veteran's hernia which is sufficient to accurately rate the issue on appeal.  The examiner conducted a physical examination and noted the presence of lack of other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment with regard to the source of the Veteran's spinal pain.  See Jandreau; see also Woehlaert.  

Analysis

In January 2004, the Veteran submitted a claim for an increased rating for his service-connected residuals of a right inguinal hernia.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right inguinal hernia has been rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, a small hernia, a reducible hernia, a hernia without true hernia protrusion, or a hernia that is preoperative and remediable is rated as noncompensable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia, or an unoperated irremediable hernia, not well supported by a truss, or not readily reducible, warrants a 30 percent schedular rating.  A large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible, warrants a 60 percent rating.

The Board finds that an increased rating is not warranted for the service-connected residuals of a right inguinal hernia at any time during the appeal period.  The medical evidence of record demonstrates that, during the entire appeal period, the service-connected post-operative hernia was not recurrent.  Physical examinations conducted in March 2004, April 2004, May 2004, September 2005, January 2007, August 2007 and March 2008, all were interpreted as revealing that no hernia was present at those times.  The medical records document complaints of right groin pain and inguinal pain but these complaints were attributed to chronic orchialgia and right epididymitis.  Service connection is not in effect for these disorders.  

Additionally, a VA examination was conducted to determine if the Veteran experienced residuals of the hernia.  On VA examination in April 2004, the Veteran complained of pain in the right inguinal area and also in the right thigh.  Physical examination was conducted.  The assessment was right inguinal hernia repair which was healed, pain in the right inguinal scrotal area and no recurrence of the hernia and no discharges.  

An August 2006 private clinical record includes a past history of inguinal hernia repair without complications or sequelae.  

Based on the above, the Board finds an increased rating is not warranted under Diagnostic Code 7338 at any time during the appeal period.  There is no competent evidence of record documenting the presence of any of the symptomatology required for a compensable evaluation under Diagnostic Code 7338.

The Board finds the Veteran's complaints of pain are accounted for in the 10 percent disability evaluation assigned.  As set out above, the Veteran does not meet any of the criteria for a compensable evaluation under Diagnostic Code 7338 but, when the disorder is evaluated under the Diagnostic Codes used to evaluated scars, the 10 percent rating is appropriate.  

The Veteran has complained of pain in the right inguinal area and right scrotal area.  Additionally, in September 2004, a private physician wrote that the Veteran presented for treatment in November 2003, reporting pain in the right inguinal area.  Physical examination revealed no evidence of a recurrence of a hernia but apparently there is fibrosis at the level of the inguinal canal that causes pain.  

The examiner who conducted the April 2004 VA examination reported that the scar from the hernia repair was four inches long by one centimeter wide, healed, and tender to touch without discharge.  

Under DC 7801, as revised effective August 30, 2002, scars that involve an area other than the head, face, or neck that are deep or that cause limited motion, with an area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating.  Higher ratings are warranted for scars covering a greater area.  Under revised DC 7802, scars that involve an area other than the head, face, or neck that are superficial and that do not cause limited motion, but involve an area of 144 square inches (929 sq. cm. or greater), warrant a 10 percent rating.  Under the criteria of revised DC 7803, superficial scars that are unstable warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Under revised DC 7804, superficial scars that are painful on examination warrant a 10 percent rating.  Under revised DC 7805, scars may also be rated on the basis of any related limitation of function of the body part which they affect. 

The scar associated with the hernia repair has consistently been described as well healed.  However, as indicated above, some pain has been attributed to underlying fibrosis and the scar has been termed tender.  The Board finds that this symptomatology is analogous to a tender and painful scar which warrants a 10 percent rating, but no more, under Diagnostic Code 7804.  However, other than tenderness in the scar, the symptomatology associated with the residuals of the hernia repair does not meet or exceed any of the rating criteria for evaluation of scars in excess of 10 percent.  The scar is not deep or non linear nor is it unstable.  The area of the scar is not at least 12 square inches and there is only one scar which is tender.  There is no evidence of record indicating that the scar from the hernia repair affects any other part of the body.

Based on the above, the Board finds the service-connected residuals of a right inguinal hernia more nearly approximate a 10 percent disability evaluation under Diagnostic Code 7804.  A rating greater than 10 percent is not warranted at any time during the appeal period so a staged rating is not warranted.  

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the Veteran's 2004 claim for increase, has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  Although the Veteran complains of recurrent groin pain, a symptom not expressly listed in Diagnostic Code in 7338,  as set out above, this symptomatology is included under Diagnostic Code 7804 based on the tender scar.  The rating criteria are adequate to describe the disability.  Furthermore, it does not appear that the Veteran's groin symptoms "markedly" interfere with employment.  He retired from work reportedly due to back problems and mental disorders.  There is no indication in the claims file that the service-connected disability markedly interferes with the Veteran's employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his inguinal hernia at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right inguinal hernia disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for a right inguinal hernia is not warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for a mental disorder which he alleged is secondary to his service-connected right inguinal hernia.  

A December 2005 VA clinical record references the fact that the Veteran had depression which was being treated by a private psychiatrist Dr. A. L. P. for the preceding two months.  He had been prescribed medication.  Before the medication, he was very sad, anxious, hearing voices and had a lack of energy.  A review of the claims file reveals that clinical records from this health care provider have not been associated with the claims file.  Attempts must be made to obtain this evidence.  

A VA mental disorders examination was conducted in June 2004.  The Veteran reported that he had never received psychiatric treatment and the examiner noted that there were no records pertaining to the Veteran receiving treatment for his mental health.  The Veteran denied a history of alcohol or drug abuse.  The Veteran reported that he worked in the Army until August 2002 when he retired.  With regard to subjective complaints, the examiner noted that the Veteran was not able to report anxiety symptoms which were interfering with his activities of daily living and he was not able to report that his mood symptoms were interfering with his activities of daily living.  He did not report any cognitive symptoms and he did not report any psychotic symptoms.  Mental status examination was conducted.  The examiner found that, after reviewing the claims file and performing a clinical history and mental status examination, it was his opinion that the Veteran's complaints did not meet the DSM-IV criteria to establish a diagnosis of a mental disorder.  The examiner, therefore, could not establish a relationship between a mental disorder and the Veteran's service-connected medical condition.  

Significantly, subsequent to June 2004, the Veteran appears to exhibit greater impairment of his mental functioning.  A report of a November 2008 private psychiatric evaluation includes a diagnosis of severe, recurrent major depressive disorder with psychotic features secondary to general medical conditions.  It was the examiner's opinion that the Veteran was unemployable.  The reported medical history was hyperlipidemia, recurrent cystitis, sexual dysfunction, herniated nucleus pulposus of L1-2, L2-3 and L5-S1, lumbosacral radiculopathy, chronic back pain syndrome, numbness and tingling in the legs, C5-6 bilateral radiculopathy and status post right inguinal herniorrhaphy in September 2002.  

As there is now of record a diagnosis of major depressive disorder which has been linked to the Veteran's general medical condition, the Board finds that another VA examination is required to determine if the Veteran currently experiences a mental disorder which was secondary to his service-connected right inguinal hernia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for mental disorders, to include depression, at any time.  After securing any necessary releases, obtain these records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA treatment records.  The Board is particularly interested in obtaining the records from Dr. A. L. P., beginning in 2005.

2.  Following completion of the above, schedule the Veteran for a VA medical examination for the purpose of determining the extent and etiology of the Veteran's claimed mental disorder.  The claims file, to include a copy of this remand, must be made available to the examiner to review in conjunction with the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

a.)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has a mental disorder which is secondary to his service-connected right inguinal hernia?

b.)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has a mental disorder which directly due to any incident of active duty service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of service connection; less likely weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a nervous condition, including as secondary to the service-connected right inguinal hernia.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


